DETAILED ACTION
	Claims 1-20 remain pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments along with the amended claims, filed 1/20/22, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 112 b have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made for claims 13, 17 and 18. See rejection below:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 17, and 18 is/are rejected under 35 U.S.C. 102 a 1 as being anticipated by Whetsel US Publication 2002/0112199 
As per claim 13, Whetsel teaches the claimed method comprising: supplying the scan chains with circuit clock signals to operate the sequential circuits at which respective timings that are different among the scan chains (See Figures 7 and 8 showing the scan clocks SCANCK A-C which are supplied to the scan chains A, B, and C – Paragraph [0049])  ; and causing the scan chains to perform shift register operations in an order in which the scan chains are supplied with the circuit clock signals (See figure 8 for clock timings). 

As per claim 17, Whetsel teaches in one of the scan chains having a configuration in which a plurality of partial scan chains are connected in series to one another, the respective partial scan chains which configure one of the scan chains are supplied with the circuit clock signals at timings that are different from one another (Figure 5 Scan path A, B, and C are partial paths of the same scan path in order to reduce power – paragraphs [0036-0037]).

As per claim 18 Whetsel teaches the circuit clock signals are input preferentially to a first partial scan chain, of the plurality of partial chains, to which data of the sequential circuits are rewritten later in a scan test of the scan chain, prior to a second partial scan chain, of the plurality of partial chains, to which the data of the sequential circuits are rewritten previously in the scan test (Paragraph [0037] explains that the outputs of the separately clocked partial chains are output as a single scan input and scan output).

Allowable Subject Matter
Claims 1-12 are allowable over the prior arts of record.
	The prior arts of record fail to teach the claimed: 
“an integrated clock gating (ICG) chain including a plurality of ICG circuits, each of which individually supplies a corresponding one of the scan chains with a circuit clock signal to operate the sequential circuits, 
wherein the ICG chain is coupled by a signal line, 
wherein an ICG enable propagation signal that propagates through the signal line is sequentially input to the ICG circuits, and 
wherein, in response to the input of the ICG enable propagation signal, each of the ICG circuits supplies the corresponding one of the scan chains with the circuit clock signal.”
Claims 14-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Watanabe et al. US 2021/0063489 teaches that in a normal mode, the scan flip-flop synchronizes to the clock, selects and stores normal data from the input terminal, and outputs a state value for itself to the output terminal. On the other hand, in a test mode, the flip-flop synchronizes to a clock, selects and stores test data from the input terminal, and outputs a state value for itself to the output terminal. The plurality of scan flip-flops are coupled in series to each other in a test mode, and sequentially transfer test data. Each scan flip-flop  inputs test data from a scan flip-flop of the previous stage, and output test data to a scan flip-flop of the next stage. Switching between the normal mode and the test mode (switching between normal data input and test data input) is performed in accordance with a scan enable signal.
Shivaray et al. US Patent 10,234,505 teach first and second clock generation circuits, a stagger circuit, the stagger circuit is coupled to receive a global trigger signal, and the stagger circuit generates the first and second clock trigger signals from the global trigger signal at different times. The first set of clock pulses are staggered relative to the second set of clock pulses. The scan chains test functionality of logic circuitry within the IC chip using the first and second set of clock pulses.
Hasegawa US Publication 2009/0240997 teaches the use of clock gating circuitry in scan path testing to enable and disable the scan paths.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111